Rothrock, J.
i. practice in coiirtfexceptlons‘ I. It is urged by counsel for appellees that tliis cause must be affirmed, because tbe record does not show there was any exception to the judgment rendered by tbe court below. An exception appears to have been taken to tbe conclusion of law from tbe facts found by tlie court, and we incline to think this was sufficient. The formal judgment was founded upon the conclusion of law which was excepted to.
*3672..-as-SnS?í6nt °f *366II. It is contended that the appeal cannot be entertained *367because there is no assignment of errors. This point appears to us to be well taken. "We find nothing in the record which purports to be an assignment of errors. Counsel for appellant insists that no formal assignment is necessary because but one point is relied upon, and that is apparent from the record and argument- The statute is peremptory. Error must be assigned or we cannot entertain the appeal. Code, §§ 3183, 3207. Twogood & Elliott v. Reily, 48 Iowa, 546. Rules of practice prescribed by the statute, and by numerous decisions of this court, must be observed.
Affirmed.